Citation Nr: 1627098	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-23 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1979 to June 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran provided testimony at a January 2012 hearing before a Veterans Law Judge (VLJ) sitting at the RO.  A transcript of the hearing is of record.  The VLJ who conducted that hearing is no longer with the Board.  Under VA regulations, a claimant is entitled to have final determination of his or her claim made by the Board member who conducted a hearing.  38 C.F.R. § 20.707 (2015).  

This matter was previously before the Board in October 2014, at which time it was remanded for further development.  It is now returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2016 letter, the Board notified the Veteran that the VLJ who conducted the January 2012 hearing was no longer employed by the Board and offered the Veteran the opportunity for a new hearing.  In a June 2016 response, the Veteran requested a Board Videoconference hearing.  As the RO schedules Videoconference hearings, this case must be remanded to arrange for such a hearing.  38 C.F.R. § 20.707 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Videoconference hearing before the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




